DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply to the request under 37 CFR 1.105 mailed 07/31/2020 is acknowledged.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for 
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the original drawings do not permit adequate reproduction (see 37 CFR 1.84(l) and (p)(3)); see for example Fig. 1-7. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  the term “former primer” should be “forward primer”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  the language “obtained from one or more subjects have been administered” is grammatically incorrect. Language such as “subjects that have been administered” or “subjects having been administered” would be more favorable. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 12 recites the limitation "the second sequencing step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 23 recite the limitation "the blood sample" in line 1.  There is insufficient antecedent basis for this limitation in the claim. As claims 24-26 depend from claim 23, they are rejected for the same reason.
Claim 26 recites the limitation "the SERM" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 8-11, 13, 16, 20, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (J Acquir Immune Defic Syndr 74(2): 221-228, Feb 1, 2017) in view of Crooks et al (JID 212: 1361-1365 (2015)) and Zhou et al (Journal of Virology 89(16): 8540-8555 (2015)).
With regard to claim 1, Lee disclosed a method of measuring the latent HIV reservoir in a subject, the method comprising:
 obtaining a blood sample from a HIV+ subject; isolating CD4+ T cells from the biological sample;
Page 222, right column, “Participants, QVOA, and Viral Samples”: “All participants were on suppressive ART with plasma HIV-1 RNA levels of <50 copies/mL for a minimum of 6 months before enrollment…Lymphocytes were obtained by continuous-flow leukapheresis, and resting CD4+ T cells were isolated by negative selection as previously described.”
administering one or more HIV transcription inducing agents to the isolated CD4+ T cells;
Page 222, right column, “Participants, QVOA, and Viral Samples”: “QVOA to recover replication competent HIV-1 from resting CD4+ T cells was performed as reported elsewhere.28-30 This included inducing expression of the latent virus and coculture with allogeneic CD4+ T cells.”
As indicated by Crooks, which is reference 29 noted by Lee regarding the QVOA procedure, the isolated CD4+ T cells were stimulated with phytohemagglutinin (which is a mitogen); see Crooks page 1362, right column, “QVOA and SCA”.
isolating RNA from the CD4+ T-cells that includes HIV env mRNA;
Page 222, right column, “MiSeq Library Preparation and Sequencing”: “Briefly, viral RNA was extracted from the culture supernatants derived from VOA using a QIAamp viral RNA kit (Qiagen) and quantified…”.
producing a plurality of first amplicons from the isolated RNA using a first primer set that corresponds to an HIV genomic region encoding the HIV env protein;
Page 222, right column, “MiSeq Library Preparation and Sequencing”: “The cDNA reaction was carried out with approximately 10,000 copies of HIV-1 RNA and a Primer-ID cDNA primer composed of an HIV-1 gene specific sequence for priming at the 3’ end, a 4 nucleotide spacer, an 8- or 10-nucleotide randomized sequence (Primer ID), and a PCR priming site at the 5’ end…The HIV-1 gene-specific sequence for priming corresponds to the V3 region of the HIV-1 env gene (nt position from 7238 to 7209, HBX2 numbering). The reverse primer used in the second round PCR contained a specific barcode to assign the culture supernatant, ie, the well derived from the VOA…The final PCR products corresponding to the HIV-1 env V1-V3 region were subjected to deep sequencing analysis.”
producing a plurality of second amplicons from the plurality of first amplicons using a second primer set, the second primer set including one or more adapter sequences and/or uniquely identifiable barcode sequences;
Page 222, right column, “MiSeq Library Preparation and Sequencing”: “The 300 base paired-end multiplex Illumina MiSeq library preparation and sequencing were performed as previously described.32…The reverse primer used in the second round PCR contained a specific barcode to assign the culture supernatant, ie, the well derived from the VOA…The final PCR products corresponding to the HIV-1 env V1-V3 region were subjected to deep sequencing analysis.”
As indicated by Zhou, which is reference 32 noted by Lee, the library preparation includes a first round PCR of the cDNA, followed by a second round PCR using primers containing Illumina adaptor 
determining the nucleic acid sequences of the second amplicons, wherein the determined nucleic acid sequences in the sample are indicative of the amount of inducible cell-associated HIV env RNA in the sample and indicative of the latent HIV reservoir level in the subject
Page 222, right column, “MiSeq Library Preparation and Sequencing”: “The final PCR products corresponding to the HIV-1 env V1-V3 region were subjected to deep sequencing analysis.” Lee determined the infectious units per million cells “based on the number of distinct viral lineages detected” (see abstract). Lee states (page 222, left column, last paragraph): “VOA-UDSA uses the differences in viral sequence to identify the number of distinct viruses induced to replicate in a culture supernatant, thereby yielding an estimate of the frequency of latently HIV-infected resting CD4+ T cells in the culture, given the assumption that most latently infected cells are infected by a single viral genome.”
With regard to claim 3, as noted above, Lee isolated “resting CD4+ T cells”; see also page 221, first paragraph of “Introduction”: “Among potential cellular reservoirs contributing to HIV-1 persistence,1-3 latent infection of resting memory CD4+ T cells is well demonstrated.4-8”
With regard to claim 4, as noted above, Lee treated the cells with phytohemagglutinin (which is a mitogen) based on the disclosure of Crooks.
With regard to claim 8, Lee used “deep sequencing” (see title, for example).
With regard to claim 9, Lee states (abstract): “We analyzed samples from a total of 19 participants, 2 initially treated with highly active antiretroviral therapy in acute infection and 17 treated during chronic infection.”
With regard to claims 10 and 11, Lee states (page 222, left column, second paragraph):

    PNG
    media_image1.png
    304
    772
    media_image1.png
    Greyscale

It would therefore have been obvious to treat individuals identified by Lee’s method as latently infected with such latency reversing agents so as to speed the clearance of infected cells, as well as to use Lee’s method to monitor the effects of such treatments.
To the extent that Lee did not indicate specifically what the cells were treated with to induce HIV transcription, or fill in all the details on the sequencing library preparation, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to arrive at these details based on the disclosures of Crooks and Zhou, which were expressly cited by Lee to provide such details.
With regard to claim 13, Lee suggests using the assay to evaluate candidate latency-reversal agents; page 222, left column, 2nd paragraph. It would have been obvious to use a control, since Lee states: “…it is necessary to have established assays that can precisely record changes in the frequency of latent infection.” To see a “change”, one would necessarily have to compare the result to something, i.e. a control.
With regard to claim 16, see discussion of claim 3 above.
With regard to claim 20, see discussion of claim 8 above.
With regard to claim 22, see discussion of claim 9 above.
With regard to claim 23, it would have been obvious to apply the assay to a female, since females contract HIV.


Conclusion
Claims 2, 5-7, 14, 15, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637